18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 1 of 28




                       EXHIBIT A
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 2 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 3 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 4 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 5 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 6 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 7 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 8 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 9 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 10 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 11 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 12 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 13 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 14 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 15 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 16 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 17 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 18 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 19 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 20 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 21 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 22 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 23 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 24 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 25 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 26 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 27 of 28
18-13359-shl   Doc 1826-1   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit A
                                   Pg 28 of 28
